Citation Nr: 0938149	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  06-23 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for residuals of 
fracture, right 5th metacarpal.

2. Entitlement to service connection for low back strain.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel
INTRODUCTION

The Veteran served on active duty for just less than two 
years between March 1981 and March 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in August 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  In November 2007, 
the Board remanded the case to the agency of original 
jurisdiction (AOJ) for additional development, and it now 
returns to the Board for appellate review. 

The Board notes that the service connection claim for a right 
finger fracture was certified as a claim for service 
connection for residuals of fracture, right 5th metatarsal; 
however, the metatarsal is a bone in the toe, and the finger 
bone is the metacarpal.  The Board further observes that an 
August 2006 X-ray indicates that the fracture was in the 
right fifth metacarpal.  Hence, the Board has corrected the 
issue on appeal as reflected on the title page.

The Veteran testified at a personal hearing before the 
undersigned, sitting at the RO in June 2007.  A transcript of 
the hearing is associated with the claims file. 


FINDINGS OF FACT

1. Residuals of fracture, right 5th metacarpal were present 
in service and shown to be causally and etiologically related 
to an injury in service.  

2.  Low back strain was not present in service, or shown to 
be causally or etiologically related to any disease, injury, 
or incident in service.  





CONCLUSIONS OF LAW

1. Residuals of fracture, right 5th metacarpal were incurred 
in the Veteran's active duty military service.  38 U.S.C.A. § 
1131 (West 2002); 38 C.F.R. § 3.303 (2008).

2. Low back strain was not incurred in or aggravated by the 
Veteran's active duty military service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

As the Board's decision herein to grant service connection 
for residuals of fracture, right 5th metacarpal is a full 
grant of the benefits sought on appeal, no further action is 
required to comply with the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) and the implementing 
regulations as to that claim. 

With regard to the Veteran's low back claim, the VCAA imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008)  

VA must inform a claimant about the information and evidence 
not of record that is necessary to substantiate the claims, 
the information and evidence that VA will seek to provide, 
and the information and evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 
Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Additionally, in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), the Court of Appeals for Veterans Claims 
(Court) held that VCAA notice requirements also apply to the 
evidence considered in determinations of the degree of 
disability and effective date of the disability once service 
connection has been established.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the Veteran was provided with a VCAA 
notification letter in January 2004 and June 2004, prior to 
the initial unfavorable AOJ decision issued in August 2004.  

The Board observes that the pre-adjudicatory VCAA notices 
informed the Veteran of the type of evidence necessary to 
establish service connection, how VA would assist him in 
developing his claims, and his and VA's obligations in 
providing such evidence for consideration.  With regard to 
the notice requirements under Dingess/Hartman, a September 
2006 letter provided notice as to disability ratings and 
effective dates.  The Board acknowledges the defective timing 
of this notice.  However, as the Board herein concludes that 
the preponderance of the evidence is against the Veteran's 
service connection claim for low back strain, any questions 
as to the assignment of disability ratings and effective 
dates are rendered moot.  Therefore, the Board finds that the 
Veteran was provided with all necessary notice under VCAA 
prior to the initial adjudication of his claim. 

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Based on the above, the Board finds that 
further VCAA notice is not necessary prior to the Board 
issuing a decision.

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claim and providing him 
with a VA examination.  The Veteran's service treatment 
records, VA medical records, private medical records, and the 
report of a September 2008 VA examination were reviewed by 
both the AOJ and the Board in connection with adjudication of 
his claim. 

With regard to the VA examination, the Board notes that once 
VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
In this case, the examiner reviewed the claims file, noting 
relevant events in service and post-service treatment 
records, documented the Veteran subjective complaints and 
medical history, and examined the Veteran.  He then provided 
an opinion that was supported by a rationale based on all the 
available evidence.  There is nothing to suggest that the 
examiner's opinion is not sufficiently based in the facts of 
the case or that he reached an arbitrary conclusion.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issue on appeal has been met.  38 C.F.R. § 3.159 
(c)(4).  

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claim without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran).  Therefore, the Board determines that the 
Veteran will not be prejudiced by the Board proceeding to the 
merits of the claim.

II. Analysis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the secretary shall give the benefit of the doubt 
the to claimant.  38  U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran contends that he has current disabilities of his 
right fifth finger and low back that are the result of in-
service injuries.  Thus, he contends that service connection 
is warranted for residuals of fracture, right 5th metacarpal 
and low back strain. 

Initially, the Board notes that there is a discrepancy in the 
record with respect to the Veteran's period of service.  His 
DD Form 214 shows that he had active service from May 1981 to 
March 1983.  Additionally, a formal finding by the Board for 
Correction of Naval Records in April 2005 indicates that the 
Veteran enlisted in the Navy on May 19, 1981.  However, the 
Veteran's service personnel records contain a copy of his 
enlistment contract dated on March 19, 1981 and records show 
that he reported for duty on April 6, 1981.  It is not at all 
clear to the Board why the Correction Board ruled as it did, 
but in light of the Veteran's service personnel records, and 
affording him all benefit of the doubt, the Board determines 
that the Veteran had active duty beginning no earlier than 
March 19, 1981 and ending in March 1983.  As discussed below, 
this determination is crucial to the adjudication of the 
Veteran's right finger claim.

Service treatment records reveal that the Veteran was seen 
for residuals of a fracture of the right fifth finger, a 
boxer's fracture, in April 1981.  The record states that the 
fracture was three or four weeks prior; hence, the fracture 
occurred around the time the Veteran entered active duty.  As 
there is no evidence as to the actual date of the fracture, 
the Board again affords the Veteran the benefit of the doubt 
and presumes that the fracture occurred while the Veteran was 
on active duty. 

Additionally, X-rays at the September 2008 VA examination 
showed a mild deformity from the prior boxer's fracture and 
the Veteran complains of associated pain.  Moreover, the 
September 2008 VA examiner opined that the Veteran's pain is 
more likely than not related to the boxer's fracture.  Hence, 
the record shows that the Veteran has a current disability of 
residuals of the boxer's fracture that has been medically 
related to an injury in service.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  Accordingly, service connection 
for residuals of fracture, right 5th metacarpal is granted. 

With regard to the Veteran's low back claim, the Board 
observes that the Veteran's service treatment records reveal 
that he was treated in November 1981 for a low back strain.  
They are, however, negative for any other complaint, 
treatment, or diagnosis for the low back, and his the 
Veteran's February 1983 separation examination was normal. 

Post-service evidence reveals the presence of chronic low 
back pain, and imaging studies reveal degeneration of the 
thoracolumbar spine.  Additionally, the September 2008 VA 
examiner diagnosed lumbar disc disease.  Therefore, the 
Veteran has a current disorder of the low back.

However, the evidence fails to medically establish a 
relationship between the Veteran's current low back disorder 
and his military service.  In this regard, the Board notes 
that there are conflicting medical opinions of record as to 
the etiology of the Veteran's low back disorder.  The Board 
must determine, as a question of fact, both the weight and 
credibility of the evidence.  Equal weight is not accorded to 
each piece of material contained in a record; every item of 
evidence does not have the same probative value.  The Board 
must account for the evidence which it finds to be persuasive 
or unpersuasive, analyze the credibility and probative value 
of all material evidence submitted by and on behalf of a 
claimant, and provide the reasons for its rejection of any 
such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 
(1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. 
Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 
2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 
1 Vet. App. 164, 169 (1991).

With respect to medical opinions, the Court has found that 
guiding factors in evaluating the probity of a medical 
opinion are whether the opinion was based on sufficient facts 
or data, whether the opinion was the product of reliable 
principles and methods, and whether the medical professional 
applied the principles and methods reliably to the facts of 
the case.  See Nieves- Rodriguez, 22 Vet. App. 295, 302 
(2008).  

The Board observes that there are two opinions from private 
physicians in the claims file.  The first, dated in August 
2007, by Dr. MY, indicates that Dr. MY reviewed service 
records and found that there is a causal relationship between 
injuries during service and the Veteran's progressive present 
medical complaints.  The second opinion, by Dr. RPL, was 
submitted in November 2008.  Dr. RPL also reported reviewing 
the Veteran's service treatment records, as well as post-
service records, and stated that the Veteran has suffered 
pain and limitation of motion since the 1981 lifting injury.  
However, the Board observes that neither Dr. MY or Dr. RPL 
provides a rationale for these statements; further, neither 
physician accounts for multiple post-service incidents that 
could have injured the Veteran's back.  

In this regard, the Board observes that post-service 
treatment evidence reveals that the Veteran experienced motor 
vehicle accidents (MVAs) in June 1985 and February 1999 and 
an assault in June 2003.  Treatment evidence shows complaints 
of low back pain after both MVAs and the Veteran has reported 
experiencing significant back pain after the assault.  The 
September 2008 VA examiner reviewed the claims file, to 
include these incidents, and opined that the Veteran's 
current low back disorder is not related to the events in 
military service, on the basis that the Veteran had one 
incident of back complaints in service, but had significant 
lower back injury post-service. 

Thus, the Board finds that the opinions of Dr. MY and Dr. RPL 
lack sufficient basis in the facts of the case to carry any 
probative weight.  In contrast, given the VA examiner's 
knowledge of the entirety of the Veteran's medical history, 
the Board affords this opinion great probative weight. 

Thus, there is no competent and probative evidence 
associating the Veteran's low back strain to his military 
service.  The Board acknowledges the Veteran's statements as 
to the etiology of his low back strain, as well as the 
statements of family as to the Veteran's current 
symptomatology.  Laypersons are competent to speak to 
symptomology when the symptoms are readily observable.  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  However, only those 
with specialized medical knowledge, training, or experience 
are competent to provide evidence on the question of 
diagnosis and causation.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  In this case, although the Veteran may speak to 
having symptoms with respect to his back in the years since 
service, he is not competent to assign a diagnosis to those 
symptoms or opine as to causation.  Thus, the Veteran is not 
competent to ascribe his current low back disorder to his 
military service.  

Additionally, although the Veteran's statements suggest 
continuous back symptoms since service, the cause of those 
symptoms must be determined by a medical professional.  See 
id.  Moreover, given the various back injuries sustained over 
the years, the Veteran's statements as to his symptoms are 
insufficient to support a finding that his symptoms at any 
given time were due to events in service as opposed to post-
service events.  Accordingly, absent competent and probative 
evidence relating the Veteran's current back disorder to his 
military service, the preponderance of the evidence is 
against the Veteran's claim for service connection for low 
back strain.  See Gilbert; 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 4.3, 4.7.   Therefore, the claim of entitlement 
to service connection for low back strain is denied.


ORDER

Service connection for residuals of fracture, right 5th 
metacarpal is granted.

Service connection for low back strain is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


